     Case 2:19-cv-01778-MCE-DB Document 15 Filed 06/16/20 Page 1 of 3


     ALLACCESS LAW GROUP
 1
     Irene Karbelashvili, State Bar Number 232223
 2   irene@allaccesslawgroup.com
     Irakli Karbelashvili, State Bar Number 302971
 3   irakli@allaccesslawgroup.com
     1400 Coleman Ave Ste F28
 4   Santa Clara, CA 95050
     Telephone: (408) 295-0137
 5
     Fax: (408) 295-0142
 6
     Attorneys for JAMES STOCKMAN, Plaintiff
 7

 8                              UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10
                                         SACRAMENTO DIVISION
11

12                                                   )   Case No. 2:19−cv−01778−MCE−DB
       JAMES STOCKMAN,
13                                                   )
                            Plaintiff,               )   ORDER GRANTING PLAINTIFF’S
14                                                   )   MOTION FOR LEAVE TO FILE
       vs.                                           )   FIRST AMENDED COMPLAINT
15                                                   )   .
       EMU PROPERTIES, LLC , ET AL. ,                )
16                                                   )
17                           Defendants.             )
                                                     )
18                                                   )
                                                     )
19                                                   )
                                                     )
20
                                                     )
21                                                   )

22

23

24

25

26

27

       ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST AMENDED
                                    COMPLAINT
                         Case No. 2:19−CV−01778−MCE−DB
     Case 2:19-cv-01778-MCE-DB Document 15 Filed 06/16/20 Page 2 of 3



 1          Plaintiff seeks leave to file a first amended complaint to include additional architectural
 2   barriers that he claims preclude access to Defendants’ premises in violation of the Americans

 3   with Disabilities Act and parallel California law. For the reasons set forth below, Plaintiff’s

 4   unopposed motion for leave to amend is GRANTED.

 5          Generally, a motion to amend is subject to Rule 15(a) of the Federal Rules of Civil

 6   Procedure,2 which provides that "[t]he court should freely give leave [to amend] when justice so

 7   requires." Fed. R. Civ. P. 15(a)(2). However, "[o]nce the district court ha[s] filed a pretrial

 8   scheduling order pursuant to Federal Rule of Civil Procedure 16[,] which establishe[s] a

 9   timetable for amending pleadings[,] that rule's standards control[ ]." Johnson v. Mammoth

10   Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir. 1992); see In re W. States Wholesale Natural

11   Gas Antitrust Litig., 715 F.3d 716, 737 (9th Cir. 2013). Rule 16(b) requires a party seeking leave

12   to amend to demonstrate "good cause." Fed. R. Civ. P. 16(b). "Rule 16(b)'s 'good cause' standard

13   primarily considers the diligence of the party seeking amendment." Johnson, 975 F.2d at 609. "If

14   that party was not diligent, the inquiry should end." Id. Although "the focus of the inquiry is

15   upon the moving party's reasons for seeking modification," a court may make its determination

16   by noting the prejudice to other parties. Id.

17          If good cause is found, the court must then evaluate the request to amend in light of Rule

18   15(a)'s liberal standard. Id. at 608. Leave to amend should be granted unless amendment: (1)

19   would cause prejudice to the opposing party, (2) is sought in bad faith, (3) creates undue delay,

20   [*3] (4) or is futile. Chudacoff v. Univ. Med. Ctr. of S. Nev., 649 F.3d 1143, 1153 (9th Cir. 2011)

21   (citing Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 9 L. Ed. 2d 222 (1962)). "Because

22   Rule 16(b)'s 'good cause' inquiry essentially incorporates the first three factors, if a court finds

23   that good cause exists, it should then deny a motion for leave to amend only if such amendment

24   would be futile." Baisa v. Indymac Fed. Reserve, No. 2:09-CV-01464-WBS-JFM, 2010 U.S.

25   Dist. LEXIS 63025, 2010 WL 2348736, at *1 (E.D. Cal. June 7, 2010).

26

27
       ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST AMENDED
                                    COMPLAINT
                         Case No. 2:19−CV−01778−MCE−DB
                                         2
     Case 2:19-cv-01778-MCE-DB Document 15 Filed 06/16/20 Page 3 of 3



 1           Given that Plaintiff was not aware of the full extent of the accessibility barriers at the

 2   subject premises when he filed this lawsuit, and Plaintiff promptly moved to amend after

 3   discovering these barriers, good cause exists. Furthermore, in light of the fact this case is still in

 4   its early stages, Defendants are not unduly prejudiced by the amendment. Significantly, too,

 5   Defendants have filed no opposition to Plaintiff’s Motion.

 6           Given all the foregoing, Plaintiff’s Motion to Amend (ECF No. 13) is GRANTED.

 7   Plaintiff shall file his First Amended Complaint as a separate docket entry within ten (10) days of
     date this Order is electronically filed.
 8

 9
             IT IS SO ORDERED.
10   Dated: June 16, 2020
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
       ORDER GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE FIRST AMENDED
                                    COMPLAINT
                         Case No. 2:19−CV−01778−MCE−DB
                                         3
